Citation Nr: 0005811	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly pension.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from February 1944 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to special monthly pension based on the need for 
aid and attendance or housebound status.  


REMAND

On preliminary review of the record it is noted that at the 
time he initiated the current claim for special monthly 
pension in May 1997, the veteran authorized the RO to obtain 
copies of his VA medical records, specifically referring to a 
treating physician at the Butler VA Medical Center (VAMC).  
Although current VA examinations reflect multiple medical 
conditions and disabilities, the record does not indicate 
that efforts were made to obtain the veteran's recent VA 
treatment records.  In this regard the U. S. Court of Appeals 
for Veterans Claims (Court) has held that VA adjudicators are 
charged with constructive notice of documents generated by 
VA. Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA is charged 
with such notice even if the documents have not been made 
part of the record in a claim for benefits. Accordingly, the 
case must be returned to the RO so that up-to-date VA medical 
records may be associated with the claims folder.  

The case is REMANDED for the actions listed below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all VA health care 
providers, who have evaluated or treated 
him since May 1985.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder. 

2.  Following the completion of the above 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record.  In the event 
that it is determined that the veteran 
has submitted a well grounded claim for 
special monthly pension, any additional 
development that is indicated should be 
conducted prior to a merits review of the 
claim on the basis of all evidence and 
the applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

